In Response to Application for a Rehearing.
It is urged by counsel for appellee on this rehearing that the sole question upon which this case was reversed, viz., the refusal to give defendant’s requested charge No. 12, was not insisted upon by counsel for appellant in their original brief. While this question was not considered by the whole court on the original hearing, it was by the writer of the opinion, and he thought, and still thinks, that there was a sufficient insistence on that point to merit its- treatment and consideration. On this application the question is considered by all the Justices who took part in this decision, and they concur *213Avitli the Avriter that there Avas a sufficient insistence as to this charge. While it is true, as contended by appellee, that there Avas no argument in brief addressed particularly to this specific charge, as in the case of other charges, yet the refusal of the charge is assigned on the record, and is also assigned as error in brief of counsel, and the charge is set out in haec Acerba. Moreover, every proposition of laiv involved in the charge is discussed in appellant’s brief, and likewise the phases of the evidence to which it was applicable were discussed — Avhich distinguishes this case from the cases cited by counsel for appellee in their brief for a rehearing in this case.
The writer is still of the opinion that charge 12 was properly refused for the reason that it denied a recovery for actual damages, such as for wounded feelings, mental pain, and anguish; but in this view his Brothers do not. concur.
The application for a rehearing is overruled.